Citation Nr: 0828245	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana



THE ISSUE

Entitlement to payment of unauthorized medical expenses in 
the amount of $7167.85 for services rendered by Valley View 
Hospital in Glenwood Springs, Colorado, on July 9, 2003.

(The veteran's claim of entitlement to non-service-connected 
disability pension is the subject of a separate Board 
decision.)




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1977 to October 
1979.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 determination of the VA 
Medical Center in Fort Harrison, Montana, which denied 
payment of unauthorized medical expenses in the amount of 
$7167.85 for services rendered by Valley View Hospital in 
Glenwood Springs, Colorado, on July 9, 2003.  The veteran 
disagreed with this decision in March 2004.  He perfected a 
timely appeal in June 2006.


FINDINGS OF FACT

1.  The veteran received elective left knee surgery by Valley 
View Hospital in Glenwood Springs, Colorado, on July 9, 2003.

2.  Service connection is in effect for left knee 
chondromalacia patella, evaluated as 10 percent disabling 
effective July 5, 2002, as 100 percent disabling effective 
July 9, 2003, based on surgical or other treatment 
necessitating convalescence, and as 10 percent disabling 
effective September 1, 2003.

3.  At the time of the care, there was no medical emergency 
where delay would have been hazardous to the veteran's life 
or health, the veteran's service-connected left knee 
disability was not totally disabling, and a VA medical 
facility was available to perform the elective surgery.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses in the amount of $7167.85 for services 
rendered by Valley View Hospital in Glenwood Springs, 
Colorado, on July 9, 2003, have not been met.  38 U.S.C.A. 
§§ 1703, 1728 (West 2002 & Supp. 2008); 38 C.F.R. §§ 17.54, 
17.120, 17.130 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in March and in December 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran of 
the eligibility criteria for payment by VA for non-VA health 
care services and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Although complete content-complying VCAA notice was 
not provided prior to the January 2004 administrative 
decision which denied the benefits sought on appeal, the 
evidence does not support granting the veteran's claim of 
entitlement to payment of unauthorized medical expenses.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, although the VCAA notice letters were provided after 
the January 2004 administrative decision denying the benefits 
sought on appeal, because the appellant's claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that, because this claim 
involves payment of unauthorized medical expenses, VA 
examination is not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he is entitled to payment of 
unauthorized medical expenses in the amount of $7167.85 for 
services rendered by Valley View Hospital in Glenwood 
Springs, Colorado, on July 9, 2003, because he received 
emergency left knee surgery and a VA medical facility was not 
available to perform this surgery on that date.

Under 38 U.S.C.A. § 1728(a), VA may pay or reimburse veterans 
for medical expenses incurred in non-VA facilities where (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service- connected 
disability, (B) for a non service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; or (D) for any illness in the case of a 
veteran who is a participant in a vocational rehabilitation 
program that necessitates care or treatment to make possible 
such veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2007).   

The United States Court of Appeals for Veterans Claims 
(Court) has held that all three of these statutory 
requirements must be met before payment may be authorized.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities. 38 C.F.R. § 
17.130 (2007).

A Telephone Contact note in the veteran's VA outpatient 
treatment records dated on May 1, 2003, shows that, on that 
date, the veteran's wife called "with [the veteran] in 
background."  The veteran's wife stated that she had been 
told by P.C., M.D.,  that the veteran needed "emergency" 
surgery on his left knee.  It was noted that the veteran had 
an appointment with a VA orthopedist on May 8, 2003, "which 
the wife says her husband is unable to keep without 
explanation."  The VA examiner who spoke with the veteran's 
wife "explained meniscal tears do not require emergent 
surgery and the knee could be immobilized and pain meds 
given."  When asked to identify Dr. P.C. further, "[the 
veteran] told the wife to hang up and the conversation 
ended."  The VA examiner concluded that the veteran was 
upset that he could not order emergency knee surgery at a VA 
medical center.

In a May 6, 2003 letter, Dr. P.C. stated that she had 
evaluated the veteran for "a definite left knee medial 
meniscal tear."  Dr. P.C. concluded "it is imperative that 
the meniscus pathology be taken care of ASAP.  Please 
consider having this done at the V.A. or let me know what I 
can do to be of assistance."

On outpatient treatment on May 7, 2003, with T.P.M., M.D., 
Ph.D., the veteran complained of pain in his left knee "for 
over two years."  Dr. T.M. noted that the veteran had been 
seen by Dr. P.C. "who indicated that surgery was necessary 
but was not able to perform the surgery."  Dr. T.M. had a 
"long discussion" with the veteran and his wife.  "They 
expressed their difficulties in obtaining care from the V.A. 
Hospital.  It was discussed with them that I cannot do 
surgery unless it is approved by the V.A.  Attempt will be 
made to contact the V.A. to see if it is authorized for me to 
do surgery.  I will be in contact with them as soon as this 
can be established.  ADDENDUM:  On discussion with the V.A. 
administrator, they will not authorize me to perform his 
surgery.  This was communicated to [the veteran]."  
Additional outpatient treatment records from Dr. T.M. show 
that, following further outpatient treatment in May 2003, the 
veteran agreed to undergo left knee surgery and scheduled it 
for July 2003.

In a January 2004 rating decision, the RO awarded, in 
pertinent part, a temporary evaluation of 100 percent to the 
veteran's service-connected left knee chondromalacia patella 
effective July 9, 2003, based on surgical or other treatment 
necessitating convalescence.  The RO also assigned a 
10 percent rating to the veteran's service-connected left 
knee chondromalacia patella effective September 1, 2003.

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility. 38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 17.54 (2007).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  As 
noted above, Dr. T.M., the veteran's orthopedic surgeon (who 
eventually performed the veteran's left knee surgery in July 
2003 at Valley View Hospital), advised the veteran on May 7, 
2003, that prior authorization for non-VA medical care 
received at a private facility had been denied.

The Board finds that the criteria for entitlement to payment 
of unauthorized medical expenses in the amount of $7167.85 
for services rendered by Valley View Hospital in Glenwood 
Springs, Colorado, on July 9, 2003, are not met.  Initially, 
the Board notes that the veteran's left knee surgery was not 
a medical emergency because it was scheduled at a private 
hospital approximately 2 months in advance.  A VA examiner 
also specifically advised the veteran's wife in a phone call 
in May 2003 that the veteran's left knee medial meniscal tear 
did not require emergency surgery.  See 38 U.S.C.A. 
§ 1728(a)(1).  The Board acknowledges that the veteran is in 
receipt of service connection for left knee chondromalacia 
patella and that the treatment at issue was rendered for this 
disability.  See 38 U.S.C.A. § 1728(a)(2)(A).  Despite the 
veteran's assertions to the contrary, however, he clearly was 
on notice prior to receiving elective (or non-emergency) left 
knee surgery at Valley View Hospital in July 2003 that 
payment for such medical care by VA was not authorized 
because his orthopedic surgeon specifically notified him that 
VA had denied prior authorization in May 2003.  38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  

On July 31, 2003, VA also notified Valley View Hospital that 
payment for the veteran's elective left knee surgery was not 
authorized.  Although the veteran was awarded a temporary 
total disability rating for service-connected left knee 
chondromalacia patella after his elective left knee surgery, 
there is no medical evidence that the veteran has a total 
disability permanent in nature as a result of his service-
connected left knee disability or that he was totally 
disabled at the time of the treatment in dispute in this 
case.  See 38 U.S.C.A. § 1728(a)(2)(C).  

Finally, it appears that the veteran chose to undergo 
elective left knee surgery at Valley View Hospital in 
preference to an available VA Medical Center.  The veteran 
was scheduled for further VA orthopedic evaluation of his 
non-emergency medical meniscal tear in the left knee on 
May 8, 2003; however, his wife notified the VA examiner in a 
May 1, 2003, phone call that her husband would not be 
attending this appointment without further explanation.  See 
38 U.S.C.A. § 1728(a)(3); 38 C.F.R. §§ 17.120, 17.130.  
Because all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, the claim must be denied.  


ORDER

Entitlement to payment of unauthorized medical expenses in 
the amount of $7167.85 for services rendered by Valley View 
Hospital in Glenwood Springs, Colorado, on July 9, 2003, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


